 Case 3:20-cv-00689-K-BK Document 16 Filed 11/23/20      Page 1 of 1 PageID 196



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

JOSY L. PENN,                            §
                  PLAINTIFF,             §
                                         §
V.                                       §   CASE NO. 3:20-CV-00689-K-BK
                                         §
ARMY AIR FORCE                           §
EXCHANGE SERVICE, ET AL.,                §
                DEFENDANTS.              §

ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND RECOMMENDATION OF
             THE UNITED STATES MAGISTRATE JUDGE

      The United States Magistrate Judge made findings, conclusions and a

recommendation in this case. Plaintiff filed a Motion on November 4, 2020, and an

Amended Motion on November 20, 2020, which the Court construes as objections,

and the District Court has made a de novo review of those portions of the proposed

findings and recommendation to which objection was made.          The objections are

OVERRULED,       and    the   Court   ACCEPTS   the   Findings,    Conclusions   and

Recommendation of the United States Magistrate Judge.

      SO ORDERED.

      Signed November 23rd, 2020.




                                             _________________________________
                                             ED KINKEADE
                                             UNITED STATES DISTRICT JUDGE
